Citation Nr: 1416013	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1954 and from March 1955 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2014, the Veteran submitted additional evidence without a waiver of review by the agency of original jurisdiction.  As the claim for entitlement to service connection for right ear hearing loss is being granted, and the issue of an increased rating for left ear hearing loss is being remanded, there is no prejudice to the Veteran in proceeding without first ensuring the agency of original jurisdiction's review of the new evidence in the first instance.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2007, the RO denied the Veteran's petition to reopen a claim for service connection for right ear hearing loss; the Veteran did not appeal this decision.

2.  Additional evidence associated with the claims file since the February 2007 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current right ear hearing loss is related to active service.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision in which the RO declined to reopen a claim for service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the February 2007 RO denial is new and material, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a)(2013).  Here, with regard to the issue herein decided, the Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence Claim

The Veteran seeks to establish service connection for right ear hearing loss.  This claim was subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The record reflects that, in February 2007, the RO denied a petition to reopen a claim of service connection for right ear hearing loss.  The evidence at record at that time included the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's statements.  

The basis for the denial of the petition to reopen the claim for service connection for right ear hearing loss was that the Veteran did not submit any information that provided a nexus between his right ear hearing loss and his military service.  Although notified of the denial in February 2007, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the February 2007 rating decision is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.

The Board notes that several rating decisions were issued after the February 2007 final rating decision denying the Veteran's request to reopen his claim for right ear hearing loss; however, none of these rating decisions became final.  In April 2008, the Veteran filed a petition to reopen his claim for service connection for right ear hearing loss.  In an August 2008 rating decision, the RO found that the Veteran did not submit new and material evidence and denied the petition to reopen his claim.  The RO readjudicated his claim in February 2009 because additional evidence was received within one year of the August 2008 rating decision, preventing that prior decision from becoming final.  See 38 C.F.R. § 3.156(b).  In the February 2009 rating decision, the RO continued to deny the request to reopen a claim for service connection for right ear hearing loss on the basis that no new and material evidence was submitted.  

In September 2009, the Veteran's representative submitted a statement requesting "[r]econsideration on bilateral hearing loss."  The RO treated this statement as a request to reopen the Veteran's claim.  However, the Board observes that the letter may reasonably be construed as a timely-filed expression of disagreement, or, NOD, with the denial of the request to reopen a claim for service connection for right ear hearing loss."  See 38 C.F.R. §§ 20.200, 20.201 (2013).  

In this case, construing the Veteran's September 2009 letter as an NOD would prevent the prior February 2009 and August 2008 rating decisions from becoming final.  As previously noted, at the time the February 2009 rating decision was issued, the August 2008 rating decision was not yet final because additional evidence was received under 38 C.F.R. § 3.156(b).  In response to the September 2009 "NOD," the RO issued a November 2009 rating decision denying the request to reopen the Veteran's claim.  Later that month, the Veteran submitted a statement entitled "Rebuttal of VA Denial of Hearing Loss."  Although the RO treated this statement as a claim to reopen his previously denied claim, the Board finds it is a timely-filed NOD, which would prevent the aforementioned rating decisions from becoming final.  The RO then, in response to the November 2009 "NOD," issued a rating decision in May 2010, denying the claim to reopen because no new and material evidence had been submitted.  In January 2011, the RO received a letter forwarded from the Veteran's congressman, which disagreed with the RO's May 2010 rating decision.  The Board finds this this statement is a timely-filed NOD, preventing the previous rating decisions from becoming final.  The RO then issued a March 2011 rating decision denying the request to reopen the Veteran's claim.  Based on the foregoing, the last final denial of the Veteran's claim for service connection for right ear hearing loss was the February 2007 rating decision.  

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.  

As noted above, the Veteran filed his current claim to reopen in April 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with each claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  "New" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim for right ear hearing loss was the RO's February 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since February 2007 includes VA medical records; private medical records, including a positive nexus opinion between the Veteran's bilateral hearing loss and his military service; the Veteran's statements; and the Veteran's wife's statement.  Evidence showing a positive relationship between the Veteran's right ear hearing loss and his military service was not before adjudicators when the Veteran's claim was last denied in February 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

III.  Service Connection for Right Ear Hearing Loss

The Veteran is seeking service connection for right ear hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran has asserted that he suffers from hearing loss as a result of in-service noise exposure.  Specifically, the Veteran claims that his hearing loss is due to his work on a flight line as a navy equipment technician.  

Here, an in-service injury and a current disability are not in question.  The Board finds credible the Veteran's account of noise exposure during service, as it is consistent with his military occupational specialty.  Thus, the Board acknowledges that the Veteran was exposed to acoustic trauma during his military service.  Additionally, audiometric testing reflected in a July 2003 VA audiological examination confirms that he has right ear hearing loss to an extent recognized as a disability for VA purposes.  Thus, the first and second elements of service connection have been met.  

The Veteran's service treatment records (STRs) include a number of audiograms conducted throughout his service.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Veteran's STRs reflect that, upon enlistment in July 1950, his hearing was noted as 15/15 bilaterally upon whispered voice testing.  No audiometric testing was then conducted.  Upon examination in July 1954 for separation from his first period of service, his hearing was 15/15 bilaterally upon whispered voice testing.  No audiometric testing was conducted.  The Veteran underwent an examination in March 1955 for re-enlistment.  Again, whispered voice testing revealed 15/15 bilaterally.  No audiometric testing was conducted.  In March 1957, upon separation/re-enlistment examination, the Veteran's pure tone threshold values were as follows (converted to ISO units as shown in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
-5 (15)
0 (10)
5 (10)
LEFT
15 (30)
10 (20)
5 (15)
0 (10)
10 (15)

Upon examination in January 1961, the Veteran's pure tone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
5 (15)
--
0 (5)
LEFT
10 (25)
5 (15)
0 (10)
--
0 (5)

In January 1964, the Veteran's pure tone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (10)

In July 1967, the Veteran's pure tone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
5 (15)
0 (10)
LEFT
10 (25)
5 (15)
10 (20)
15 (25)
25 (30)

In May 1969, the Veteran's pure tone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
5 (15)
0 (10)
LEFT
10 (25)
5 (15)
10 (20)
15 (25)
25 (30)

The Veteran's retirement examination in September 1970 revealed the following pure tone threshold values:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
15
10
LEFT
25
15
15
20
25

The Board notes that the Veteran has contended that the September 1970 examination does not accurately reflect his hearing acuity at the time of his separation from service as he did not retire until March 1971-six months after such examination.

The Veteran was afforded a VA examination in July 2003.  The claims file was reviewed.  The Veteran reported some unprotected post-service occupational noise exposure as he worked as an industrial electrician for two years, and some recreational noise exposure from hunting.  Audiometric testing showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
50
65
LEFT
40
35
55
70
75

Speech recognition was 84 percent in the right ear and 78 percent in the left ear.  The impression was mild to profound sensorineural hearing loss above 5000 Hertz in the right ear and mild to profound sensorineural hearing loss in the left ear.  The examiner opined that "it is not at least as likely as not that the unprotected military noise exposure has contributed to the current right ear hearing loss."  The rationale was that the Veteran had normal hearing sensitivity in the right ear on all in-service examination reports.

The Veteran provided an April 2009 medical opinion from Dr. C.S., a private audiologist.  Audiometric testing was performed.  Dr. C.S. stated:

[The Veteran's] worsening in hearing is certainly in progression of the noise damage that he has had before.  It is well known that significant exposure to noise in the past can cause progressive damage to the ears over time and I think this is certainly what is going on in his case.

The Veteran also provided a February 2010 medical opinion from Dr. J.E., a private audiologist.  Dr. J.E. noted that the Veteran had normal hearing at the time he entered service and that at the time of discharge, he was not tested but reported later that he noticed some hearing loss tinnitus upon separation.  Dr. J.E. further noted that the Veteran was not exposed to high intensity noise in his post-service employment.  Audiometric testing was conducted by a different audiologist and the results were reviewed and analyzed by Dr. J.E.  The impression was "severe bilateral sensorineural hearing loss, primarily in the high tones, but with an obvious downsloping curve with almost total loss in the higher frequencies above 3,000."  Dr. J.E. opined:

[T]his is a hearing loss and pattern that is contributed to acoustic trauma during his military service.  I have been involved in this for many years and I don't think there is anything else that would cause a significant hearing loss such as this other than acoustic trauma that he sustained during his military service and working around aircraft with high intensity noise.

In April 2010, the RO requested a medical opinion as to the etiology of the Veteran's right ear hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not related to military noise exposure because his hearing level was within normal limits at the time of enlistment and retirement.  The Board notes that the examiner provided a negative nexus opinion as to the Veteran's left ear hearing loss which, at that time, had already been service-connected.

The Veteran was also afforded VA examinations in August 2006, June 2008, February 2011, and August 2013.  These examinations, however, pertained to the Veteran's claim for a higher disability rating for his service-connected left ear hearing loss.  The examination reports do not contain nexus opinions as to whether the Veteran's right ear hearing loss is related to service. 

VA treatment records have been reviewed, but they do not provide any sort of etiological opinion.

The Board finds that Dr. J.E.'s February 2010 opinion is the most probative medical evidence on the question of whether the Veteran's right ear hearing loss is related to service.  Dr. J.E. gave a detailed history of the Veteran's exposure to noise and examined the Veteran prior to rendering an opinion.  He provided an etiological opinion supported by adequate rationale as to why he believed the Veteran's hearing loss was caused by active service.  The Board notes that there is no indication whether or not Dr. J.E. reviewed the Veteran's claims file.  However, the mere fact that an examiner did not review the claims file does not render a medical examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This is true particularly where the content of the examination shows that the examiner was familiar with the Veteran's history.  Here, the medical opinion shows that Dr. J.E. was familiar with the details of the Veteran's noise exposure during service.

The Board finds both the July 2003 VA examination report and the April 2010 VA opinion to be of limited probative value.  Both opinions noted that the Veteran's right ear hearing loss was not related to service because his hearing was normal at separation.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiners failed to explain why the absence of hearing loss at service separation would preclude a relationship between a later onset of such and in-service noise exposure.  Further, neither examiner noted that the Veteran's "separation examination" was conducted six months before he actually retired from service.  Thus, the Board assigns both VA opinions little probative value.

The Board also affords Dr. C.S.'s April 2009 opinion little probative value.  Dr. C.S. noted that the Veteran's current hearing disability was caused by "noise damage that he has had before."  However, he did not state that this noise damage was incurred in service.

Attributing the benefit of the doubt to the Veteran, the Board finds that his right ear hearing loss warrants service connection based on the more probative positive etiological opinion of record.  Accordingly, service connection for the Veteran's right ear hearing loss is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The issue remaining in appellate status is entitlement to a compensable disability rating for the Veteran's service-connected left ear hearing loss.  The decision above grants service connection for right ear hearing loss.  The issue of entitlement to a compensable evaluation for left ear hearing loss is inextricably intertwined with the assignment of the initial rating for the right ear hearing loss disability.  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the pure tone threshold average and speech discrimination in both ears.  Therefore, the Veteran is now entitled to a disability rating based on bilateral hearing loss.  For this reason, the Board cannot adjudicate the increased rating claim for the left ear hearing loss until both ears are evaluated together; the Board lacks jurisdiction to assign in the first instance the initial disability rating for the newly service-connected right ear hearing loss.  

As the claim must be remanded for the foregoing reason, any recent VA treatment records should be obtained and the RO should determine whether the Veteran should be scheduled for a current VA audiological examination.  The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Louisville VA Medical Center (VAMC) in October 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Louisville VAMC since October 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Take appropriate action to implement the above Board decision awarding service connection for right ear hearing loss disability, to include scheduling a VA audiological examination. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased disability rating for left ear hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


